Citation Nr: 0903041	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2006.  
A transcript of the hearing is associated with the claims 
folder.

This appeal was previously before the Board in November 2006, 
when it was remanded for further evidentiary and procedural 
development.  Such development having been completed, the 
appeal has been returned to the Board for further review.


FINDING OF FACT

The medical evidence is at least in equipoise in showing that 
the veteran's currently-shown hepatitis C is related to 
service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

Analysis

The veteran contends that he contracted hepatitis C in 
service, either through a possible blood transfusion after a 
motor vehicle accident, jet gun inoculations, or sexual 
activity.  

The service medical records show that he was involved in a 
motor vehicle accident in February 1982.  Hospital reports 
reflect a cerebral contusion and multiple other contusions, 
for which he was admitted for observation.  Treatment 
consisted of an IV and a splint to the left shoulder.  There 
is no indication that he received a blood transfusion then, 
or at any time during service.

The service medical records do, however, reflect that he was 
inoculated numerous times.  These records also reveal 
diagnoses of neisseria gonorrhea and herpes simplex.

Post-service medical records reflect a diagnosis of chronic 
hepatitis C in 1999.  
An August 1999 private physician's statement indicates that 
he "may have" acquired the disease at the time of 
"possible" transfusion in 1980, apparently based on the 
veteran's report of a blood transfusion during service.  

At his June 2006 Travel Board hearing, the veteran submitted 
an internet article which indicates a link between jet gun 
immunization injections and the transmission of blood born 
pathogens.

In April 2007, in accordance with the November 2006 Board 
remand, the veteran underwent a pertinent VA examination.  
The claims file was reviewed in conjunction with the 
examination.  The examiner determined that, based on a 
questionable blood transfusion in 1982, reported mass "gun" 
immunization in service, no reported history of intravenous 
drug use, and tattoos which were apparently obtained after 
the diagnosis of hepatitis, it is at least as likely as not 
that the veteran acquired HCV in the military.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2008).  Here, specifically in view of 
multiple sexually transmitted diseases and numerous 
inoculations in service, and a specific medical opinion 
linking the veteran's currently-shown hepatitis C to service, 
the Board finds that the evidence is at least in equipoise 
and, resolving all reasonable doubt in favor of the veteran, 
service connection for hepatitis C is warranted.

ORDER

Service connection for hepatitis C is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


